Exhibit 10.1

Execution Version

NOTE PURCHASE AGREEMENT

by and between

GTC Biotherapeutics, Inc.

and

LFB Biotechnologies S.A.S.

February 22, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page 1.   PURCHASE AND SALE    1   (a)    Purchase of Note    1 2.
  THE CLOSING    1   (a)    Closing    1   (b)    Conditions to the Purchaser’s
Obligation to Purchase the Note    1   (c)    Conditions to the Company’s
Obligation to Issue and Sell the Note    3 3.   REPRESENTATIONS AND WARRANTIES
OF THE COMPANY    3   (a)    Organization and Qualification    3   (b)   
Subsidiaries    4   (c)    Authorization; Enforcement; Validity    4   (d)   
Capitalization    4   (e)    Issuance of the Note    5   (f)    No Conflicts   
5   (g)    No Violation or Default    6   (h)    SEC Documents    6   (i)   
Financial Statements    6   (j)    No Material Adverse Change    6   (k)   
Independent Accountants    7   (l)    Clinical Trials    7   (m)    Title to
Intellectual Property    7   (n)    Licenses and Permits    8   (o)   
Environmental Matters    8   (p)    Tax Matters    8   (q)    Internal Control
over Financial Reporting    8   (r)    Disclosure Controls and Procedures    9  
(s)    Sarbanes-Oxley Compliance    9   (t)    Absence of Litigation    9

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page   (u)    Investment Company Act.    9   (v)    Board Approval
   9 4.   PURCHASER’S REPRESENTATIONS AND WARRANTIES    9   (a)    Transfer or
Resale    9   (b)    Investment Purpose    10   (c)    Offshore Transaction   
10   (d)    General Solicitation    10   (e)    Information    10   (f)   
Reliance on Exemptions    10   (g)    No Governmental Review    10   (h)    No
Antitrust Filings or Approvals    10   (i)    Authorization; Enforcement;
Validity    11   (j)    No Conflicts    11   (k)    Short Position Prior to the
Date Hereof    11   (l)    Short Sales and Confidentiality After the Date Hereof
   11   (m)    Ownership    12 5.   RESTRICTIONS ON TRANSFER; OWNERSHIP OF
SHARES    12   (a)    Resales    12   (b)    Rule 144    12   (c)    Legends.   
12   (d)    Agreement to be Bound    12   (e)    Security Ownership    12 6.  
PUBLIC STATEMENTS    12 7.   MISCELLANEOUS    13   (a)    Governing Law    13  
(b)    Entire Agreement    13   (c)    Amendments and Waivers    13

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page   (d)    Notices    13   (e)    No Strict Construction    14
  (f)    Further Assurances    14   (g)    Severability    14   (h)   
Successors and Assigns    14   (i)    Survival    15   (j)    Expenses    15  
(k)    Headings    15   (l)    Counterparts    15

 

EXHIBITS    Exhibit A    Form of Secured Note Exhibit B    Third Amendment to
the Security Agreement Exhibit C    Third Amendment to the Mortgage, Security
Agreement and Fixture Filing

 

-iii-



--------------------------------------------------------------------------------

NOTE PURCHASE AGREEMENT

This Note Purchase Agreement (this “Agreement”) dated as of February 22, 2010 is
made by and between GTC Biotherapeutics, Inc., a Massachusetts corporation, (the
“Company”), and LFB Biotechnologies S.A.S., a société par actions simplifiée
established under the laws of France (the “Purchaser”).

RECITALS

In accordance with the terms and conditions of this Agreement and pursuant to
exemptions from registration under the Securities Act of 1933 (as amended from
time to time, the “Securities Act”), which may include without limitation the
exemption afforded by Regulation S promulgated thereunder, the Company has
agreed to issue and sell, and the Purchaser has agreed to purchase a secured
note with a principal amount of $7,000,000.

NOW THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Purchaser
hereby agree as follows:

 

  1. PURCHASE AND SALE

(a) Purchase of Note. At the Closing (as defined in Section 2), the Company
shall issue and sell to the Purchaser, and the Purchaser shall purchase from the
Company, upon the terms and subject to the conditions set forth herein a secured
note of the Company in the original principal amount of $7,000,000, which note
shall be in the form attached hereto as Exhibit A (the “Note”).

 

  2. THE CLOSING

(a) Closing . The closing of the purchase and sale of the Note (the “Closing”)
shall occur on February 24, 2010 at 10:00 a.m. Boston time at the offices of
Edwards Angell Palmer & Dodge LLP, 111 Huntington Avenue, Boston, Massachusetts
(subject to the satisfaction or waiver of the conditions set forth in
Subsections (b) and (c) of this Section 2), or at such other location, date and
time as may be agreed upon between the Company and the Purchaser (the “Closing
Date”). Subject to the satisfaction of the closing conditions contained herein,
at the Closing, the Purchaser shall pay the Company $7,000,000 (the “Purchase
Price”), by wire transfer of immediately available funds in accordance with the
Company’s written wire instructions, and the Company shall deliver to the
Purchaser the Note duly executed and completed and dated the Closing Date.

(b) Conditions to the Purchaser’s Obligation to Purchase the Note. The
Purchaser’s obligation to purchase the Note shall be subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Purchaser’s sole benefit
and may be waived by the Purchaser at any time in its sole discretion:

 

  (i) receipt of a copy of this Agreement, executed by the Company;



--------------------------------------------------------------------------------

  (ii) receipt of the Note in the principal amount of the Purchase Price,
executed by the Company;

 

  (iii) receipt of the Third Amendment to the Amended and Restated Security
Agreement dated as of June 18, 2009, as amended by that certain Omnibus
Amendment Regarding Loan Agreement and that certain Omnibus Amendment Regarding
Note and Warrant Purchase Agreement, each dated December 21, 2009 in the form of
Exhibit B executed by the Company (the “Security Agreement Amendment”);

 

  (iv) receipt of the Third Amendment to the Mortgage, Security Agreement and
Fixture Filing by and between the Company and the Purchaser (the “Mortgage
Amendment”) in the Form of Exhibit C executed by the Company;

 

  (v) receipt of a date-down title endorsement in form and substance reasonably
satisfactory to the Purchaser to the Loan Policy of Title Insurance issued by
Old Republic National Title Insurance Company in favor of the Purchaser;

 

  (vi) the representations and warranties of the Company in this Agreement shall
be true, correct and complete as of the Closing Date (except for representations
and warranties that speak as of a specific date, which shall be true, correct
and complete as of such date) and the Company shall have performed, satisfied
and complied in all material respects with the covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the Closing and receipt of a certificate,
dated the Closing Date, executed by the principal executive officer and
principal accounting officer of the Company certifying as to such;

 

  (vii) receipt by the Purchaser of a legal opinion, dated the Closing Date,
from counsel to the Company, in form and substance reasonably acceptable to the
Purchaser’s counsel;

 

  (viii) no temporary restraining order, preliminary or permanent injunction or
other order or decree, and no other legal restraint or prohibition, shall exist
which questions the validity of this Agreement, the Note, the Security Agreement
Amendment or the Mortgage Amendment (collectively, the “Transaction Documents”)
or the right of the Company or the Purchaser, as the case may be, to enter into
any Transaction Document or prevents or could reasonably be expected to prevent
the consummation of the transactions contemplated by this Agreement, nor shall
any proceeding have been commenced or threatened with respect to the foregoing
and receipt of a certificate, dated the Closing Date, executed by the principal
executive officer and the principal accounting officer of the Company certifying
to their knowledge as to such; and

 

-2-



--------------------------------------------------------------------------------

  (ix) receipt of such other information, certificates and documents as the
Purchaser may reasonably request.

(c) Conditions to the Company’s Obligation to Issue and Sell the Note. The
Company’s obligation to issue and sell the Note shall be subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion:

 

  (i) receipt of a copy of this Agreement executed by the Purchaser;

 

  (ii) the representations and warranties of the Purchaser in this Agreement
shall be true, correct and complete as of the date of this Agreement and the
Closing Date (except for representations and warranties that speak as of a
specific date, which shall be true, correct and complete as of such date) and
the Purchaser shall have performed, satisfied and complied with in all material
respects the covenants, agreements and conditions of the Purchaser to be
performed, satisfied or complied with by it under this Agreement at or prior to
the Closing;

 

  (iii) receipt of a certificate by the President of the Purchaser stating that
the conditions in paragraphs (ii) and (v) of this Subsection 2(c) have been
fulfilled on or prior to the Closing Date in all material respects;

 

  (iv) receipt of the Purchase Price;

 

  (v) no temporary restraining order, preliminary or permanent injunction or
other order or decree, and no other legal restraint or prohibition shall exist
which questions the validity of any Transaction Document or the right of the
Company or the Purchaser, as the case may be, to enter into any Transaction
Document or prevents or could reasonably be expected to prevent the consummation
of the transactions contemplated by this Agreement, nor shall any proceeding
have been commenced or threatened with respect to the foregoing; and

 

  (vi) receipt of such other information, certificates and documents as the
Company may reasonably request.

 

  3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to the Purchaser, subject to such exceptions
as are set forth in the SEC Documents (as defined below) or as otherwise
disclosed in the Company’s disclosure letter previously delivered to the
Purchaser, as follows:

(a) Organization and Qualification. The Company is a corporation, duly
organized, validly existing and in good standing under the laws of the
Commonwealth of Massachusetts, and has the requisite corporate power and
authority to own its properties and to carry on its business as now being
conducted and as described in the SEC Documents. Copies of the

 

-3-



--------------------------------------------------------------------------------

Company’s Restated Articles of Organization, as amended (the “Articles of
Organization”) and Bylaws of the Company (the “Bylaws”), and all amendments
thereto, have been filed as exhibits to the Company’s SEC Documents and have not
been further modified, and except as required by the transactions contemplated
hereby, the Company has no present intention to modify the Articles of
Organization and Bylaws. The Company is duly qualified as a foreign corporation
to do business, and is in good standing, in every jurisdiction in which its
ownership of property or the nature of the business conducted and proposed to be
conducted by it makes such qualification necessary, except where the failure to
be so qualified or in good standing would not, individually or in the aggregate,
have or reasonably be expected to result in a material adverse effect on the
condition (financial or otherwise), prospects, earnings, business or properties
of the Company and its subsidiaries, taken as a whole, whether or not arising
from transactions in the ordinary course of business (“Material Adverse
Effect”).

(b) Subsidiaries. Each of the Company’s Subsidiaries has been duly organized and
is validly existing and in good standing under the laws of its jurisdiction of
organization, is duly qualified to do business and is in good standing as a
foreign corporation in each jurisdiction in which its ownership or lease of
property or the conduct of its business requires such qualification, and has all
power and authority necessary to own or hold its properties and to conduct the
business in which it is engaged, except where the failure to so qualify or have
such power or authority would not have, singularly or in the aggregate, a
Material Adverse Effect. All the outstanding shares of capital stock of each
Subsidiary have been duly authorized and validly issued, are fully paid and
nonassessable and are owned by the Company directly or indirectly through one or
more wholly-owned subsidiaries, free and clear of any claim, lien, encumbrance,
security interest, restriction upon voting or transfer or any other claim of any
third party. No Subsidiary is currently prohibited, directly or indirectly,
under any agreement to which it is a party, from paying any dividends to the
Company, from making any other distribution on such Subsidiary’s capital stock,
from repaying to the Company any loans or advances to such Subsidiary from the
Company or from transferring any of such Subsidiary’s properties or assets to
the Company or any other subsidiary of the Company. For purposes of this
Agreement, “Subsidiaries” means those entities that are “significant
subsidiaries” of the Company as determined in accordance with Regulation S-X.

(c) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
the Transaction Documents and to issue the Note in accordance with the terms
hereof. The execution and delivery of the Transaction Documents by the Company
and the consummation and performance by the Company of the transactions
contemplated thereby, including, without limitation, the issuance of the Note,
have been duly authorized by all requisite corporate action. The Transaction
Documents have been duly executed and delivered by the Company. The Transaction
Documents constitute the valid and binding obligations of the Company
enforceable against the Company in accordance with their terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies.

(d) Capitalization. The capitalization of the Company is as described in the
Company’s most recent periodic report filed with the Securities and Exchange
Commission (the

 

-4-



--------------------------------------------------------------------------------

“SEC”) as updated by any current report filed with the SEC thereafter, and all
of the issued shares of capital stock of the Company have been duly and validly
authorized and issued, are fully paid and non-assessable, and have been issued
in compliance with federal and state securities laws. The Company has not issued
any capital stock since such filings other than pursuant to the exercise of
stock options under the Company’s stock option plans, the issuance of shares of
the Company’s common stock, $0.01 par value per share (the “Common Stock”) to
employees pursuant to the Company’s employee stock purchase plan (such issuances
and any such stock options, whenever issued or granted, being collectively
“Employee Equity Transactions”), pursuant to the conversion or exercise of
outstanding securities that are convertible into or exercisable for Common
Stock, or pursuant to publicly disclosed equity financings. The Company’s Common
Stock is registered pursuant to Section 12(b) of the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder (the
“Exchange Act”), and is listed for trading on the Nasdaq Capital Market
(“Nasdaq”). The Company is in compliance with the continued listing criteria of
Nasdaq and all Nasdaq corporate governance requirements that are applicable to
the Company. Except for Employee Equity Transactions and as set forth in the SEC
Documents, (i) no shares of the Company’s capital stock are subject to
preemptive rights or any other similar rights or any liens or encumbrances;
(ii) there are no outstanding options, warrants, rights to subscribe to, calls
or commitments relating to, or securities or rights convertible into, any shares
of capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to issue additional shares of capital stock of the Company or any
of its Subsidiaries or options, warrants, rights to subscribe to, calls or
commitments relating to, or securities or rights convertible into, any shares of
capital stock of the Company or any of its Subsidiaries.

(e) Issuance of the Note. The Note has been duly authorized and, upon issuance
in accordance with the terms hereof, will be a legal, valid and binding
obligation of the Company in accordance with its terms. Except for the filing of
any notice prior or subsequent to the Closing that may be required under
applicable state and/or Federal securities laws (or comparable laws of any other
jurisdiction) or the rules of Nasdaq, no authorization, consent, approval,
license, exemption of or filing or registration with any court or governmental
department, commission, board, bureau, agency or instrumentality, is or will be
necessary for, or in connection with, the execution and delivery by the Company
of the Transaction Documents or for the performance by the Company of its
obligations under the Transaction Documents.

(f) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated thereby do not and will not (i) result in a violation of the
Company’s Articles of Organization or Bylaws; (ii) conflict with, or constitute
a default (or an event which with notice or lapse of time or both would become a
default) under any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party; (iii) result in a violation of any law,
rule, regulation, order, judgment or decree applicable to the Company or any of
its Subsidiaries; or (iv) result in the imposition of a mortgage, pledge,
security interest, encumbrance, charge or other lien on any asset of the Company
or its Subsidiaries, except for such conflicts, defaults, terminations,
amendments, accelerations, cancellations, violations and impositions as
described in clauses (ii), (iii) or (iv) of this sentence as would not,
individually or in the aggregate, have or result in a Material Adverse Effect.

 

-5-



--------------------------------------------------------------------------------

(g) No Violation or Default. Neither the Company nor any of its Subsidiaries is
(i) in violation of its Articles of Organization or Bylaws or other
organizational documents; (ii) in default (or subject to an event which with
notice or lapse of time or both would become a default) under any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party; or (iii) in violation of any law, rule, regulation, order, judgment or
decree applicable to the Company or any of its Subsidiaries; except for such
violations or defaults, as described in clauses (ii) or (iii) of this sentence
as are set forth in the SEC Documents or as would not, individually or in the
aggregate, have or result in a Material Adverse Effect.

(h) SEC Documents. The Company has filed all reports, schedules, forms,
statements, exhibits (including certifications of the Company’s principal
executive and financial officers pursuant to Section 302 and 906 of
Sarbanes-Oxley (as defined in Section 3(s))) and other documents required to be
filed by it with the SEC pursuant to the reporting requirements of the Exchange
Act for the twelve (12) months preceding the date hereof (all of the foregoing
filed prior to or on the date hereof, or prior to the Closing Date, and all
exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein being referred to in this Agreement
as the “SEC Documents”). As of the date of filing of each such SEC Document,
such SEC Document, as it may have been subsequently amended by filings made by
the Company with the SEC prior to the date hereof, complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the SEC promulgated thereunder applicable to such SEC Document. None of the
SEC Documents, as of the date filed and as they may have been subsequently
amended by filings made by the Company with the SEC prior to the date hereof,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

(i) Financial Statements. The financial statements and the related notes thereto
of the Company and its consolidated subsidiaries included or incorporated by
reference in the SEC Documents comply in all material respects with the
applicable requirements of the Exchange Act, as applicable, and present fairly
the financial position of the Company and its subsidiaries as of the dates
indicated and the results of their operations and the changes in their cash
flows for the periods specified. Such financial statements have been prepared in
conformity with United States generally accepted accounting principles (“GAAP”)
applied on a consistent basis throughout the periods covered thereby, except as
specifically stated therein, and the supporting schedules included or
incorporated by reference in the SEC Documents present fairly the information
required to be stated therein.

(j) No Material Adverse Change. Since the date of the most recent financial
statements of the Company included or incorporated by reference in the SEC
Documents, (i) there has not been any change in the capital stock (other than
pursuant to Employee Equity Transactions, pursuant to the conversion or exercise
of outstanding securities that are convertible into or exercisable for Common
Stock, or pursuant to publicly disclosed equity financings) or long-term debt of
the Company or any of its subsidiaries, or any dividend or distribution of any
kind declared, set aside for payment, paid or made by the Company on any class
of capital stock,

 

-6-



--------------------------------------------------------------------------------

or any material adverse change in or affecting the business, properties,
management, financial condition or operations of the Company and its
subsidiaries taken as a whole; (ii) neither the Company nor any of its
subsidiaries has entered into any transaction or agreement that is material to
the Company and its subsidiaries taken as a whole or incurred any liability or
obligation, direct or contingent, that is material to the Company and its
subsidiaries taken as a whole and (iii) neither the Company nor any of its
subsidiaries has sustained any material loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor disturbance or dispute or any action, order or
decree of any court or arbitrator or governmental or regulatory authority.

(k) Independent Accountants. PricewaterhouseCoopers LLP, who have certified
certain financial statements of the Company and its subsidiaries, and have
audited the Company’s internal control over financial reporting and managements’
assessment thereof, are to the Company’s knowledge, independent registered
public accountants with respect to the Company and its subsidiaries as required
by the Securities Act.

(l) Clinical Trials. The clinical, pre-clinical and other studies and tests
conducted by or on behalf of or sponsored by the Company were and, if still
pending, are being conducted in accordance with all statutes, laws, rules and
regulations, as applicable (including, without limitation, those administered by
the United States Food and Drug Administration (the “FDA”) or by any foreign,
federal, state or local government or regulatory authority performing functions
similar to those performed by the FDA) except where the failure to comply with
such statutes, laws, rules or regulations would not result, individually or in
the aggregate, in a Material Adverse Effect.

(m) Title to Intellectual Property. The Company and its subsidiaries own or
possess adequate rights to use all material patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses and know-how (including trade secrets and
other unpatented or unpatentable proprietary or confidential compounds, genes,
information, systems or procedures) (collectively, the “Intellectual Property”)
generally described in the SEC Documents (except as otherwise noted therein),
which to the Company’s knowledge is all the Intellectual Property necessary for
the conduct of the Company’s business. Except as set forth in the SEC Documents,
(i) to the Company’s knowledge, there are no rights of third parties to any such
Intellectual Property except through licensing or cross-licensing agreements or
where the exercise of such rights would not result, individually or in the
aggregate, in a Material Adverse Effect; (ii) to the Company’s knowledge, there
is no infringement by third parties of any such Intellectual Property that is
necessary and material to the Company’s business as it is presently being
conducted except where such infringement would not result, individually or in
the aggregate, in a Material Adverse Effect; (iii) there is no pending or, to
the Company’s knowledge, threatened action, suit, proceeding or claim by others
challenging the Company’s ownership or licensing rights in or to any such
Intellectual Property; (iv) there is no pending or, to the Company’s knowledge,
threatened action, suit, proceeding or claim by others challenging the validity
or scope of any such Intellectual Property, other than ordinary patent,
trademark, service mark and copyright prosecution; (v) there is no pending or,
to the Company’s knowledge, threatened action, suit, proceeding or claim by
others that the Company infringes or otherwise violates any patent, trademark,
copyright, trade secret or other proprietary rights of others, and the Company
is unaware of any

 

-7-



--------------------------------------------------------------------------------

reasonable basis for any such claim; and (vi) the Company has taken all steps
reasonably determined by the Company to be necessary to perfect its ownership of
and interest in such Intellectual Property.

(n) Licenses and Permits. The Company and its subsidiaries possess all licenses,
certificates, permits and other authorizations issued by, and have made all
declarations and filings with, the appropriate Federal, state, local or foreign
governmental or regulatory authorities that are necessary for the ownership or
lease of their respective properties or the conduct of their respective
businesses as described in the SEC Documents, except where the failure to
possess or make the same would not, individually or in the aggregate, have a
Material Adverse Effect. Neither the Company nor any of its subsidiaries has
received notice of any revocation or modification of any such license,
certificate, permit or authorization or has any reason to believe that any such
license, certificate, permit or authorization will not be renewed in the
ordinary course.

(o) Environmental Matters. The Company and each of its subsidiaries is in
compliance with all foreign, federal, state and local rules, laws and
regulations relating to the use, treatment, storage and disposal of hazardous or
toxic substances or waste and protection of health and safety or the environment
which are applicable to their businesses, except where the failure to comply
would not, singularly or in the aggregate, have a Material Adverse Effect. To
the Company’s knowledge, there has been no storage, generation, transportation,
handling, treatment, disposal, discharge, emission, or other release of any kind
of toxic or other wastes or other hazardous substances by, due to, or caused by
the Company or any of its subsidiaries (or, to the Company’s knowledge, any
other entity for whose acts or omissions the Company is or may be liable) upon
any of the property now or previously owned or leased by the Company or any of
its subsidiaries, or upon any other property, in violation of any statute or any
ordinance, rule, regulation, order, judgment, decree or permit or which would,
under any statute or any ordinance, rule (including rule of common law),
regulation, order, judgment, decree or permit, give rise to any liability,
except for any violation or liability which would not have, singularly or in the
aggregate with all such violations and liabilities, a Material Adverse Effect.
There has been no disposal, discharge, emission or other release of any kind
onto such property or into the environment surrounding such property of any
toxic or other wastes or other hazardous substances with respect to which the
Company has knowledge, except for any such disposal, discharge, emission, or
other release of any kind which would not have, singularly or in the aggregate
with all such discharges and other releases, a Material Adverse Effect.

(p) Tax Matters. The Company and each of its subsidiaries (i) has filed all
necessary federal, state and foreign income and franchise tax returns, (ii) has
paid all federal state, local and foreign taxes due and payable for which it is
liable, and (iii) does not have any tax deficiency or claims outstanding or
assessed or, to the best of the Company’s knowledge, proposed against it, except
where the failure to file, failure to pay or the deficiency or claim would not
have a Material Adverse Effect.

(q) Internal Control over Financial Reporting. The Company maintains a system of
internal control over financial reporting (as such is defined in Rule 13a-15(f)
of the Exchange Act) that complies with the requirements of the Exchange Act and
has been designed by the Company’s principal executive officer and principal
financial officer, or under their supervision,

 

-8-



--------------------------------------------------------------------------------

to provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with GAAP. The Company does not have any material weaknesses in its internal
control over financial reporting. Since the date of the latest audited financial
statements included in the SEC Documents, there has been no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.

(r) Disclosure Controls and Procedures. The Company and its subsidiaries
maintain disclosure controls and procedures (as such term is defined in Rule
13a-15(e) of the Exchange Act) that comply with the requirements of the Exchange
Act. Such disclosure controls and procedures have been designed to ensure that
material information relating to the Company and its subsidiaries is accumulated
and communicated to the Company’s management, including the Company’s principal
executive officer and principal financial officer, by others within those
entities.

(s) Sarbanes-Oxley Compliance. The Company and the Company’s directors or
officers, in their capacities as such, are in compliance with any provision of
the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (“Sarbanes-Oxley”), including Section 402 related to loans
and Sections 302 and 906 related to certifications.

(t) Absence of Litigation. Except as disclosed in the section titled “Legal
Proceedings” in the Company’s Annual Report on Form 10-K for the year ended
December 28, 2008, there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened in writing against the Company or any of its subsidiaries
which (i) adversely affects or challenges the legality, validity or
enforceability of any Transaction Document or (ii) would reasonably be expected
to result in a Material Adverse Effect.

(u) Investment Company Act. The Company is not, nor, after giving effect to the
sale of the Note and the application of the proceeds therefrom, will it become,
an “investment company” within the meaning of the Investment Company Act of
1940, as amended, and the rules and regulations of the SEC thereunder.

(v) Board Approval. An independent committee of the Board of Directors of the
Company (the “Board”) has determined that the transactions contemplated by this
Agreement, are fair to, and in the best interests of, all holders of Common
Stock of the Company; and the Board, or an independent committee thereof, has
approved the transactions contemplated by this Agreement for purposes of Chapter
110F of the Massachusetts General Laws

 

  4. PURCHASER’S REPRESENTATIONS AND WARRANTIES

The Purchaser represents and warrants to the Company that:

(a) Transfer or Resale. The Purchaser understands that the Note has not been
registered under the Securities Act or any state securities laws, and may not be
offered for sale,

 

-9-



--------------------------------------------------------------------------------

sold, assigned or transferred without registration under the Securities Act or
an exemption therefrom and that, in the absence of an effective registration
statement under the Securities Act, such Note may only be sold under certain
circumstances as set forth in the Securities Act.

(b) Investment Purpose. The Purchaser is acquiring the Note for its own account
for investment only and not with a view towards, or for resale in connection
with, the public sale or distribution thereof. The Purchaser does not have any
agreement or understanding, directly or indirectly, with any person to
distribute any of the Note.

(c) Offshore Transaction. The Purchaser is not organized under the laws of any
jurisdiction within the United States of America, its territories or
possessions, was not formed for the purpose of investing in Regulation S
securities and is not a “U.S. person” as that term is defined in Rule 902(k) of
Regulation S under the Securities Act. At the time of execution of this
Agreement, the Purchaser is physically outside the United States of America. The
Purchaser is not purchasing the Note on behalf of or for the benefit of any U.S.
person and the sale of the Note has not been prearranged with any buyer in the
United States of America.

(d) General Solicitation. The Purchaser is not purchasing the Note as a result
of any advertisement, article, notice or other communication regarding the Note
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.

(e) Information. The Purchaser (directly or through its advisors, if any)
(i) has been furnished with or has had full access to all of the publicly
available information that it considers necessary or appropriate for deciding
whether to purchase the Note, (ii) has had an opportunity to ask questions and
receive answers from the Company regarding the terms and conditions of the
offering of the Note, (iii) can bear the economic risk of a total loss of its
investment in the Note and (iv) has such knowledge and experience in business
and financial matters so as to enable it to understand the risks of and form an
investment decision with respect to its investment in the Note.

(f) Reliance on Exemptions. The Purchaser understands that the Note is being
offered and sold to it in reliance on specific exemptions from the registration
requirements of the Securities Act and that the Company is relying upon the
truth and accuracy of, and the Purchaser’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Purchaser set
forth in this Agreement in order to determine the availability of such
exemptions and the eligibility of the Purchaser to acquire the Note.

(g) No Governmental Review. The Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Note or the fairness
or suitability of the investment in the Note nor have such authorities passed
upon or endorsed the merits of the offering of the Note.

(h) No Antitrust Filings or Approvals. Neither the Purchaser nor Laboratoire
Francais du Fractionnement et des Biotechnologies S.A., the Purchaser’s parent
company, is required to make any filing or obtain any authorization, consent,
approval, license, exemption or

 

-10-



--------------------------------------------------------------------------------

registration under the United States Hart-Scott-Rodino Antitrust Improvements
Act of 1976, or under the antitrust or similar laws or regulations of any other
jurisdiction, in connection with the execution, delivery or performance of the
Transaction Documents.

(i) Authorization; Enforcement; Validity. The Purchaser is an entity duly
organized and validly existing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations thereunder. The execution,
delivery and performance by the Purchaser of the Transaction Documents has been
duly authorized by all necessary corporate action on the part of the Purchaser
and any other governmental action with respect to the Purchaser. The Transaction
Documents have been duly executed by the Purchaser, and when delivered by the
Purchaser in accordance with terms thereof, will constitute the valid and
legally binding obligations of the Purchaser, enforceable against it in
accordance with their terms.

(j) No Conflicts. The execution and performance of the Transaction Documents do
not conflict with any agreement to which the Purchaser is a party or is
otherwise bound, any law, rule regulation, governmental practice or other
requirement, court order or judgment applicable to the Purchaser or, if
applicable, the constituent documents of the Purchaser, except for such
conflicts as would not, individually or in the aggregate, have or result in a
material adverse effect on the condition (financial or otherwise), prospects,
earnings, business or properties of the Purchaser and its subsidiaries, taken as
a whole.

(k) Short Position Prior to the Date Hereof. From the date one hundred eighty
(180) days prior to the date hereof, neither the Purchaser nor any affiliate has
directly or indirectly established or agreed to establish any hedge, “put
equivalent position” (as defined in Rule 16a-1 under the Exchange Act) or other
position in the Common Stock that is outstanding on the Closing Date and that is
designed to or could reasonably be expected to lead to or result in a
disposition by the Purchaser or any other person or entity. For purposes hereof,
a “hedge or other position” includes, without limitation, effecting any short
sale or having in effect any short position (whether or not such sale or
position is against the box and regardless of when such position was entered
into) or any purchase, sale or grant of any right (including, without
limitation, any put or call option) with respect to the Common Stock or with
respect to any security (other than a broad-based market basket or index) that
includes, relates to or derives any significant part of its value from the
Common Stock. The Purchaser acknowledges that this representation is made for
the benefit of the Company.

(l) Short Sales and Confidentiality After the Date Hereof. The Purchaser
understands and acknowledges that the transactions contemplated by this
Agreement constitute “material non-public information” within the meaning of the
rules and regulation promulgated by the SEC under Regulation FD and that until
such time as such the transactions have been publicly disclosed in accordance
with Section 8 or otherwise, the Purchaser represents, warrants and covenants
that neither it nor any of its affiliates acting on its behalf or pursuant to
any understanding with it have executed or will execute any short sales of the
Company’s Common Stock and that it will maintain the confidentiality of all
disclosures made to it in connection with the offering of the Note (including
the existence and terms of this Agreement and the transactions contemplated
hereby).

 

-11-



--------------------------------------------------------------------------------

(m) Ownership. The Purchaser’s current beneficial ownership of the Company’s
Common Stock is accurately reported in the Purchaser’s most recent Schedule 13D
filed with the SEC.

 

  5. RESTRICTIONS ON TRANSFER; OWNERSHIP OF SHARES

(a) Resales. The Purchaser agrees that the Note may only be sold or transferred
(i) pursuant to an effective Registration Statement under the Securities Act, or
(ii) pursuant to an exemption from registration under the Securities Act.

(b) Rule 144. The Purchaser is aware of Rule 144 under the Securities Act and
the restrictions imposed thereby and further understands and agrees that so long
as the Purchaser beneficially owns 10% or more of the Company’s then outstanding
securities or has a designee selected by the Purchaser serving on the Board, the
Company may deem the Purchaser to be an “affiliate” as defined in Rule 144(a)(1)
and any transfer of the Note by the Purchaser shall be subject to the
limitations applicable to affiliates set forth in the Securities Act and the
rules promulgated thereunder, including without limitation Rule 144.

(c) Legends. The Note shall bear legends in the form set forth on Exhibit A.

(d) Agreement to be Bound. Subject to the other restrictions on transfer set
forth or referenced in this Agreement, the Purchaser may assign all of its
rights and obligations hereunder with respect to the Note, provided that the
transferee has agreed in writing to be bound by the applicable provisions of
this Agreement.

(e) Security Ownership. The Purchaser is aware that the Company is a party to a
Shareholder Rights Agreement, dated as of May 31, 2001, between the Company and
American Stock Transfer and Trust Company (the “Rights Agreement”), which
provides that in the event the Purchaser at any time beneficially owns 15% or
more of the Company’s then outstanding capital stock, the Purchaser may be
deemed an “Acquiring Person” as defined in the Rights Agreement. The Purchaser
understands that, in connection with the Purchaser’s prior acquisitions of
securities of the Company and with respect to the Purchaser’s equity position in
the Company, the Company has exempted the Purchaser from being deemed an
Acquiring Person as a result of such acquisition or any subsequent transaction
only so long as the Purchaser acquires its beneficial ownership of shares of
capital stock of the Company in a transaction whereby the Purchaser is acquiring
such beneficial ownership directly from the Company. Notwithstanding the
foregoing, the Purchaser will also not be deemed an Acquiring Person if the
percentage of outstanding capital stock owned by the Purchaser increases solely
due to the repurchase by the Company of shares of its outstanding capital stock.

 

  6. PUBLIC STATEMENTS

The Company agrees to disclose on a Current Report on Form 8-K the existence of
this Agreement and the transactions contemplated by this Agreement and the
material terms, thereof, including pricing, within four (4) business days after
the date hereof. The Purchaser shall not issue any press release, or otherwise
make any such public statement regarding this Agreement or the transactions
contemplated by this Agreement (except for required SEC filings) without the
prior written consent of the Company.

 

-12-



--------------------------------------------------------------------------------

  7. MISCELLANEOUS

(a) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the Commonwealth of Massachusetts, United States of America,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the Commonwealth of Massachusetts or any other jurisdictions) that
would cause the application of the laws of any jurisdictions other than the
Commonwealth of Massachusetts. If any provision of this Agreement shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.

(b) Entire Agreement. This Agreement and the documents referenced herein and
therein constitute the entire agreement among the parties hereto with respect to
the subject matter hereof and thereof. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein. This Agreement and the documents referenced herein and therein
supersede all prior agreements and understandings among the parties hereto with
respect to the subject matter hereof and thereof.

(c) Amendments and Waivers. No provision of this Agreement may be amended or
waived other than by an instrument in writing signed by the Company and by the
Purchaser.

(d) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) upon receipt, when sent via a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:

If to the Company:

 

GTC Biotherapeutics, Inc.  

175 Crossing Boulevard

Suite 410

Framingham, MA 01702

 

Telephone:

Facsimile:

Attention:

 

(508) 270-2061

(508) 271-3491

Geoffrey F. Cox, Ph.D.

Chairman, President and Chief Executive Officer

 

-13-



--------------------------------------------------------------------------------

with a copy to:

 

Edwards Angell Palmer & Dodge LLP  

111 Huntington Avenue

Boston, MA 02199

 

Tel:

Fax:

Attn:

 

(617) 239-0100

(617) 227-4420

Nathaniel S. Gardiner, Esq.

If to the Purchaser:

 

LFB Biotechnologies S.A.S.  

3, avenue des Tropiques

LES ULIS

91940 Courtaboeuf - France

 

Tel:

Fax:

Attn:

 

+33 (0) 1 69 82 70 10

+33 (0) 1 6982 72 67

Christian Bechon, President

with a copy to:

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.  

One Financial Center

Boston, MA 02111

 

Tel:

Fax:

Attn:

 

(617) 542-6000

(617) 542-2241

Brian P. Keane, Esq.

(e) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(f) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(g) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(h) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.
Notwithstanding anything to the contrary set forth herein, the rights and
benefits provided under Section 5(e) are the exclusive rights and benefits of
the Purchaser and are not transferable or assignable, except to affiliates of
the Purchaser or with the express written consent of the Company.

 

-14-



--------------------------------------------------------------------------------

(i) Survival. The representations and warranties of the Company and the
Purchaser contained in Sections 3 and 4, respectively, shall survive only for a
period of two years from the Closing Date and shall in no way be affected by any
investigation of the subject matter thereof made by or on behalf of the
Purchaser or the Company.

(j) Expenses. The Company shall reimburse the Purchaser for any reasonable fees
and expenses, including, without limitation, fees of the Purchaser’s legal
counsel, that it incurs in connection with the consummation of the transactions
contemplated by this Agreement and in satisfying its obligations under this
Agreement in an amount not to exceed $25,000.

(k) Headings. The headings of this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(l) Counterparts. This Agreement may be executed in identical counterparts, each
of which shall be deemed an original but all of which shall constitute one and
the same agreement. This Agreement, once executed by a party, may be delivered
to the other party hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.

[Remainder of page intentionally left blank.

Signature page to follow.]

 

-15-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Note Purchase Agreement to be
duly executed as of the date first written above.

 

COMPANY: GTC BIOTHERAPEUTICS, INC. By:  

/s/ John B. Green

 

John B. Green

Senior Vice President, Chief Financial Officer and Treasurer

 

PURCHASER: LFB BIOTECHNOLOGIES S.A.S. By:  

/s/ Christian Béchon

 

Christian Béchon

President